DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of group II (claims 10-17) in the reply filed on 1/28/2022 is acknowledged.  
However, after further consideration of the claims, the restriction election requirement is withdrawn. Claims 1-9 will be examined along with claims 10-17.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
Currently, all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is rendered indefinite since it is unclear exactly what the claimed health benefits are being compared to. It is unclear if the benefits, e.g. lower cholesterol, lower glucose, lower triglycerides, etc., are observed relative to an animal that is administered a composition having a different ratio of proteins, carbohydrates, and fats, relative to an animal that is fed more (or less) of the same composition, not fed at all, etc. The rejection can be overcome by clarifying exactly which feature(s) of the claimed invention the recited health benefits are based on.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (US 2016/0165927 A1).
It is noted that the claimed percentages are interpreted to be weight percentages (paragraph 22). The term “about” is interpreted to mean up to +/- 20% of the recited value (paragraph 19). The term “carbohydrate” is interpreted to refer to sugars and starches, but not fiber or fermentable fibers. The limitation “companion animal” is interpreted to include cats, dogs, rabbits, etc. (paragraph 8).
Regarding claim 1, Pan et al. teaches a method for promoting lean body mass, minimizing body fat gain, and managing weight in an animal comprising administering a food composition comprising about 30-65% protein, about 10-20% carbohydrate, and about 10-25% fat, where the protein and carbohydrate can be in a ratio effective for said 
Regarding the composition “increasing fat oxidation or energy expenditure” and being a “non-ketogenic” food composition, it is noted that the prior art composition reads on Applicant’s claimed composition. The amounts of protein, carbohydrate, fat and protein to carbohydrate ratio taught by the prior art are identical or lie within the claimed ranges for the respective components. The prior art is also directed to weight management, minimization of body fat, and promoting lean body mass. It is further noted that a compound and its properties are inseparable. In re Papesch, 137 USPQ 43 (CCPA 1963). Therefore, absent persuasive evidence to the contrary, one of ordinary skill in the art would have reasonably expected the prior art composition to produce a similar biological response to that of the claimed composition. 
Regarding claim 2, the protein can comprise about 45-55% of the composition (paragraph 48).
Regarding claim 3, the carbohydrate can comprise about 10-20% of the composition (paragraph 49).
Regarding claim 5, Pan et al. teaches the composition can be administered on a regular basis, such as at least monthly or weekly (paragraphs 26 and 44).
Regarding claim 6, Pan et al. teaches the protein to carb ratio can be 4:1, 5:1, or 6:1 (paragraph 40). Since the claims recite a ratio of between 2:1 and 6:1, the ratios taught by Pan et al. are construed to lie within the claimed range.
Regarding claims 7-8, the food composition can be a pet food for companion animals such as dogs and cats (paragraph 55).
Regarding claim 9, administering the composition provides weight management, including minimizing body fat gain while promoting lean body mass as compared to generic food compositions (paragraphs 38, 42 and 46). Additionally, the reference is directed to reducing risk of chronic diseases such as diabetes in obese and overweight animals by administering the composition (paragraphs 5-6). Since the prior art composition is materially indistinguishable from that of the claimed composition, one of ordinary skill in the art would have reasonably expected similar claimed health benefits from the prior art composition.
Regarding claim 10, Pan et al. teaches a method for weight management of an animal comprising administering the composition stated in claim 1. Since there is no material difference between the composition of Pan et al. and that of the claimed composition, one of ordinary skill in the art would have reasonably expected the prior art composition to similarly “increase satiety in an animal” as claimed.
Regarding claim 11, the protein can comprise about 45-55% of the composition (paragraph 48).
Regarding claim 12, the carbohydrate can comprise about 10-20% of the composition (paragraph 49).
Regarding claim 14, Pan et al. teaches the composition can be administered on a regular basis, such as at least monthly or weekly (paragraphs 26 and 44).
Regarding claim 15, Pan et al. teaches the protein to carb ratio can be 4:1, 5:1, or 6:1 (paragraph 40).
Regarding claims 16-17, the food composition can be a pet food for companion animals such as dogs and cats (paragraph 55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2016/0165927 A1) as applied to claims 1-3, 5-12 and 14-17 above.
Regarding claims 4 and 13, the fat can comprise up to 25% of the composition (paragraph 39). While Pan et al. does not specifically teach up to 35% fat, the reference recites a skilled artisan can determine the appropriate amount of ingredients to be used to make a particular composition for a particular animal, taking into consideration factors such as species, age, size, weight, health, etc. (paragraph 60).
It would have obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Pan et al. to have the claimed percentage of fat since the prior art already teaches an overlapping range at 25%, and since the claimed values would have been used during the course of normal experimentation and optimization due to factors such as the particular type of animal as taught by Pan et al.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gross et al. (US 7744917 B2) teaches a composition for animal consumption (abstract), where the composition comprises about 50-75 wt% protein, 5-27 wt% carbohydrate, and 10-35 wt% fat (column 7 table 3).
Sunvold et al. (US 8142810 B2) teaches a method for treating abnormal glucose metabolism and insulin resistance in an animal (abstract) comprising administering a composition having moderate amounts of carbs and fat in combination with higher amounts of protein (column 4 lines 19-24; table 1).
Bui et al. (US 2003/0138547 A1) teaches a pet food for comprehensive weight management in companion animals including by dry weight, 35-70% protein, 4-10% fat, and 10-35% carbohydrate (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792